Citation Nr: 0209920	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-01 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 20 percent evaluation assigned 
for residuals of a left wrist laceration with radial nerve 
damage, to include consideration of a separate evaluation 
under Diagnostic Code 7804.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
residuals of a left wrist laceration with nerve damage and 
assigned a 10 percent rating, effective from May 13, 1998.  
In December 1998, the RO re-characterized the veteran's 
service connected left wrist disability as residuals of a 
left wrist laceration with radial nerve damage to the left 
hand (hereinafter a "left wrist disability") and assigned a 
20 percent rating, effective from May 13, 1998.  In June 
2000, the Board remanded the veteran's appeal for further 
evidentiary development.

Initially, given that the assignment of an initial rating for 
a left wrist disability followed an award of service 
connection, the Board must consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As such, the question for consideration is the 
propriety of the initial rating assigned during the course of 
this appeal.  Thus, the issue in this case is as listed on 
the cover page of this decision.


FINDINGS OF FACT

1.  The veteran has pain and tenderness on objective 
demonstration in the area of the left wrist scar.

2.  The veteran has painful paresthesias/dysesthesias in the 
distribution of the distal radial sensory branch, decreased 
extension of the left wrist, decreased flexion of the left 
digits, and decrease left wrist and hand strength.






CONCLUSIONS OF LAW

1.  The criteria for a separate initial evaluation of 10 
percent for a painful and tender left wrist scar, as a 
residual of the left wrist laceration, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.118 
(Diagnostic Code 7804) (2001).


2.  The criteria for an initial evaluation in excess of 20 
percent for radial nerve damage, as a residual of a left 
wrist laceration, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.124, 4.124a, 
Diagnostic Code 8514, 8714 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice that is contemplated by law.  Specifically, VA 
provided the veteran and his representative with a December 
1999 statement of the case, supplemental statements of the 
case dated in July 2001 and December 2001, and a Remand dated 
in June 2000.  These documents provided notice of the law and 
governing regulations, as well as the evidence considered and 
reasons for the determination made regarding the claim for a 
higher evaluation.  Further, the record discloses that VA has 
also met its duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim for a higher evaluation.  
Specifically, the record on appeal shows that the RO did 
obtain and associate with the record copies of the veteran's 
relevant VA treatment, dated from May 1997 to May 2001.  The 
record also shows that the RO provided the veteran with 
relevant VA examinations in July 1998 and January 2001, along 
with Addendums' to the January 2001 VA examination, dated in 
April 2001 and July 2001, as well as February 2001 
electromyography (EMG) and nerve conduction studies, and 
copies of those examination reports are of record.  In 
addition, for the reasons explained below, the veteran has 
already been granted the maximum disability rating allowable 
by regulation for neuralgia of the radial nerve.  See 
38 C.F.R. § 4.124, 4.124a.  Therefore, under these 
circumstances, VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran even though the veteran was not expressly provided 
with notice of the VCAA.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Accordingly, the issue on appeal is 
ready for appellate review.

Reasons for Appeal

As to the reasons for appeal, the veteran and his 
representative contend that the veteran experiences increased 
adverse symptomatology due to his service connected left 
wrist disability, including chronic pain, deceased grip 
strength, an inability to fully open his left hand, and 
decreased mobility of his wrist and fingers, that in turn, 
warrants a higher evaluation.  It is also requested that the 
veteran be afforded the benefit of the doubt.

Factual Background

The veteran first appeared for VA examinations in July 1998.  
At the VA hand, thumb, and finger examination, the veteran 
reported that in 1966, while working in the kitchen at Fort 
Benning, Georgia, he sustained a laceration to the dorsum of 
his left wrist from a knife.  He related that he was seen in 
the local clinic and had butterfly bandages applied.  He 
thereafter developed a wound infection, but nonetheless was 
returned to active duty and performed his usual duties while 
he remained in the service.  As to post-service treatment, he 
reported that he had not seen anybody since discharge from 
the service in regard to his hand, thumb, and fingers.  
However, he complained that it was an annoyance for him to 
wear gloves because they rubbed up against his scar.

On examination, he was able to touch his thumb to each of his 
fingers.  He had increased pain in his left first finger on 
full flexion of the left thumb.  The veteran had no 
difficulty in grasping, pushing, pulling, twisting, probing, 
touching, etc. . . However, the veteran stated that hand 
movement caused increased pain and tingling in the area of 
his scar, as well as some increased tingling around the scar 
when he attempted to push against things.  

Thereafter, the examiner opined that there were no problem 
involving the hand, thumb and fingers, there were no joints 
involved in this particular process, and there were no 
functional defects on movement of his hands.  It was next 
opined that "[w]e are dealing with a scar on the dorsum of 
his wrist with associated local paraesthesia which will be 
discussed under a separate examination.  Under hand, thumb, 
and fingers, there are no abnormalities detected."

At the July 1998 peripheral nerves examination, the veteran 
reported that, while he had only recently obtained post-
service treatment for the problem, he nonetheless had had 
constant tingling and pain in an inch or an inch and a half 
area around his scar on the dorsum of his left wrist.  The 
veteran also complained of increased sensitivity in the area 
immediately around the scar.  In addition, the veteran 
complained of increased pain when he makes a fist and when 
pressing his hand up against any object.  The veteran also 
complained that he could not wear gloves in the wintertime 
because it rubs up against the scar and causes increased 
pain.  There were no flare-ups of this condition, as the 
veteran stated his discomfort was constant.  As to his 
treatment history, the veteran reported that recently saw a 
neurologist and placed on nortriptyline in an attempt to 
relieve what was felt to be neuropathic pain.  The treatment 
was nortriptyline, 10 mg a day.  The veteran felt that the 
treatment only provided mild relief of his discomfort.

On examination, the scar measured one and three quarter 
inches, was extremely well healed, was somewhat irregular on 
the dorsum of the left wrist, and, on touching, there was 
hypersensitivity.  There was no sensitivity involving the 
fingers, although the veteran stated that he occasionally had 
some discomfort in his first finger of the left hand.  There 
was no paralysis.  There was no loss of range of motion 
involving the wrist or the hand.  The diagnosis was sensory 
neuropathy affecting the distal branch of the superficial 
radial nerve, probably secondary to entrapment in scar 
tissue.

At the July 1998 scars' examination, the veteran complained 
of tingling and pain in the area of the scar and 
approximately one inch around the scar.  On examination, the 
left wrist scar measured one and three quarter inches.  It 
was extremely well healed.  It was somewhat irregular in 
shape.  The scar itself was hypersensitive to touch.  There 
was no adherence to the scar.  The texture of the skin was 
perfectly normal.  There was no ulceration or breakdown.  
There was no elevation or depression of the scar.  There was 
no underlying tissue loss.  There was no inflammation, edema, 
keloid formation, etc. . .  The examiner opined that "[w]hat 
we are dealing with here is extremely well- healed scar on 
the dorsum of his left wrist, with associated nerve 
entrapment as indicated under the peripheral nerve portion of 
the examination."  The diagnosis was extremely well-healed 
scar with local hyperpallesthesia.

The RO obtained and associated with the record VA treatment 
records, dated from May 1997 to May 2001.  A review of the VA 
treatment records shows complaints and/or treatment for pain 
at the base of his thumb on the left hand, tingling and 
burning at the site of the scar on the dorsum of the left 
wrist, paresthesia, and hand/wrist weakness.  (See VA 
treatment records dated in July 1997, May 1998, June 1998, 
November 1998, April 1999, July 1999, September 1999, and 
December 1999).  These treatment records also show the 
veteran attending physical and occupational therapy because 
of bilateral hand and wrist pain primarily due to 
scleroderma.  (See VA treatment records dated in January 
1998, March 1998, May 1998, July 1999, November 1999, 
December 1999, January 2000, February 2000, March 2000, April 
2000, May 2000, October 2000, and November 2000).

Examination of the veteran at these times showed as follows: 
an area of dysesthesia on the dorsal and radial aspect of the 
left wrist in the region of the healed scar with elevated 
threshold to cutaneous stimulation, no weakness or wasting, 
intact vibratory sense, 2 plus and symmetrical deep tendon 
reflexes, and no palpable neuroma (see VA treatment record 
dated in June 1998); dysesthesia in the region of the scar 
and in the distribution of distal radial sensory branch and 
no palpable neuroma (see VA treatment record dated in 
November 1998); and no definite weakness or wasting, patchy 
and minor impairment to sharp sensation in the left median 
distribution, and dysesthesias over the scar on the dorsum of 
the left hand (see VA treatment record dated in September 
1999).  

Physical/occupational therapy treatment records also noted 
decreased grip strength and/or reduced range of motion in the 
wrist, bilaterally.  (See VA treatment records dated in 
January 1998, March 1998, May 1998, July 1999, November 1999, 
December 1999, January 2000, February 2000, March 2000, April 
2000, May 2000, October 2000, and November 2000).  
Specifically, a May 1998 record noted that the range of 
motion of the veteran's left wrist was forward flexion to 65 
degrees, backward extension to 34 degrees, ulnar deviation to 
32 degrees, and radial deviation to 11 degrees.  Left hand 
grip strength was 44 pounds as compared to his right hand 
grip strength of 37 pounds despite the veteran's claim that 
he was right handed.  In a February 2000 occupational therapy 
note, left hand grip strength was at 40 pounds.

The diagnoses included sensory neuropathy affecting the 
distal branch of the superficial radial nerve probably 
secondary to entrapment in scar tissue (see VA treatment 
record dated in June 1998), post-traumatic neuropathic pain 
of the left distal radial sensory branch (see VA treatment 
record dated in November 1998), neuropathic pain from the 
left distal radial branch (see VA treatment record dated July 
1999), painful distal radial sensory neuropathy of the left 
hand (see VA treatment record dated in September 1999), and 
neuropathy of the hand (see VA treatment record dated in 
December 1999).

As to the severity of the veteran's left wrist disability, 
the Board notes that the veteran, at a number of regular 
examinations, when questioned about how he was felling, 
reported no joint pain.  (See VA treatment records dated in 
November 1999, April 2000, July 2000, and October 2000).  On 
other examinations, the veteran reported no joint pain except 
for pain at the base of his thumb on the left hand.  (See VA 
treatment record dated in April 1999).

The veteran next appeared for a VA examination in January 
2001.  At that time, the veteran complained of a burning and 
tingling sensation on the dorsum of the wrist at the site of 
and distal to the scar with some extension of paresthesias 
into index finger since his 1966 injury.  The veteran also 
complained that, over the past several months, he 
occasionally dropped objects from his left hand because of 
weakness and impaired mobility.  Trials of nortriptyline and 
gabapentin had afforded no significant relief.  Next, the 
examiner noted that the veteran had been diagnosed with 
"scleroderma which limits mobility of wrists and fingers in 
both hands. . ." 

On examination, the left wrist had negative Tinel's sign, a 
healed irregular scar on the dorsum of the left wrist which 
was tender to touch but without a neuroma and sclerodermatous 
skin changes with restricted mobility of wrists and fingers 
bilaterally.  There was no definite weakness or wasting in 
any major muscle groups of upper limbs, including those 
supplied by the left radial nerve.  No tremor or dysmetria 
were seen.  On sensory examination, the veteran had 
hyperpathia in the region of the left wrist scar and in an 
area overlying the first left dorsal interosseous muscle.  He 
also had patchy and inconsistent impairment of light touch 
and sharp sensation in the left median nerve distribution.  
Position and vibratory sensation was intact except for 
questionable impairment of vibration tip of the left index 
finger.  The assessment, "[t]here is no complete or 
incomplete paralysis of muscles left radial nerve (,) [2] 
Neuropathic pain in distribution of sensory branch of distal 
radial nerve on left, consistent with trauma/entrapment of 
nerve following service-connected laceration dorsum of left 
wrist (, and) [3] Possible mild early left carpal tunnel 
syndrome, probably secondary to scleroderma but not related 
to service-connected injury(.)"

Thereafter, in the referral for the February 2001 EMG and 
nerve conduction studies, it was noted that, while the 
veteran had had residual painful paresthesias and 
dysesthesias in the distribution of the distal radial sensory 
branch since his 1966 injury well as scleroderma which 
restricts mobility of the wrist and fingers there was no 
weakness or wasting and it was unclear whether there was 
evidence of neuropathy beyond that of the distal radial 
sensory branch.

At the February 2001 EMG and nerve conduction studies, it was 
observed that the veteran presented with complaints of 
dysesthesias and paresthesias as well, as complained of pain 
and discomfort, in the dorsal lateral aspect of the left hand 
since his 1966 injury.

On examination, there was decreased range of motion at the 
left wrist with extension.  There was decreased range of 
motion of the left digits with flexion.  He had decreased 
sensation of the dorsal lateral aspect of his left hand, 
first, second, and third digits to touch in the radial 
sensory nerve distribution.  Strength with left wrist 
extension was 4/5, with left wrist flexion was 4/5, and with 
left grip was 4/5.

The EMG and nerve conduction study impressions were normal 
sensory distal latency of superficial radial sensory nerve 
bilaterally with normal amplitude, no contralateral 
difference of latency or amplitude; normal motor distal 
latency of radial nerve bilaterally with normal amplitude and 
NCV; normal motor and sensory distal latency of left median 
and ulnar nerve with normal amplitude and NCV; and a normal 
EMG examination in left upper extremity.  The conclusion was 
"[n]ormal NCV/EMG study of left superficial Radial sensory 
nerve.  No electrodiagnostic evidence of neuropathy of Median 
or Ulnar nerve."

In the Addendums' to the January 2001 VA examination, dated 
in April 2001 and July 2001, it was noted that the examiner 
had reviewed the record on appeal before examining the 
veteran and the February 2001 EMG and nerve conduction 
studies revealed no electrical evidence of radial, median, or 
ulnar neuropathy in the left upper extremity.  The final 
assessment provided in the July 2001 addendum was "symptoms 
compatible with injury to the left distal radial sensory 
nerve branch; no confirmatory evidence with electrodiagnostic 
testing." 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In addition, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) in the case of Esteban v. Brown, 
6 Vet. App. 259, 261 (1994), held, in cases were the record 
reflects that the veteran has multiple problems due to 
service-connected disability, it is possible for a veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban, supra.  

In the veteran's case, service connection was originally 
granted for residuals of a left wrist laceration with left 
hand nerve damage, evaluated as 10 percent disabling under 
38 C.F.R. § 4.118 Diagnostic Code 7804 (a painful scar).  
(See RO decision dated in August 1998).  Thereafter, in 
December 1998, the RO re-characterized the veteran's service 
connected left wrist disability as residuals of a left wrist 
laceration with radial nerve damage to the left hand and 
assigned a 20 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8714 (neuralgia of the radial nerve).

The Board finds that the foregoing actions by the RO indicate 
that certain conditions other than neurological impairment, 
have been treated as part of the veteran's service-connected 
disability.  Therefore, under Esteban, supra, the Board must 
determine whether the veteran is entitled to a rating 
separate from the 20 percent which was granted under 
Diagnostic Code 8714.  In this regard, the Board notes that 
the record on appeal shows that the veteran's left wrist has 
a scar.  The Board will therefore consider whether the 
veteran is entitled to a separate compensable rating for this 
scar.

Under Diagnostic Code 7803, scars that are superficial, 
poorly nourished, and with repeated ulcerations will be rated 
as 10 percent disabling.  Under Diagnostic Code 7804, scars 
that are superficial, tender and painful on objective 
demonstration, will be rated as 10 percent disabling.  Under 
Diagnostic Code 7805, all other scars will be rated based on 
limitation of motion for the affected part.  38 C.F.R. 
§ 4.118 (2001).

The Board finds that a separate 10 percent schedular rating 
is warranted based on pain in the area of the scar.  As noted 
above, the RO has historically conceded that a painful scar 
was a manifestation of the veteran's service-connected 
disability.  Moreover, the Board notes that the record on 
appeal contains numerous reports of the veteran's left wrist 
being painful and tender on examination.  (See, e.g., July 
1999 VA scars examination; January 2001 VA examination 
report; referral for the February 2001 EMG and nerve 
conduction study; the February 2001 EMG and nerve conduction 
study; and VA treatment records dated in July 1997, May 1998, 
June 1998, November 1998, April 1999, July 1999, September 
1999, and December 1999).  Therefore, the Board concludes 
that, with resolution of doubt in the veteran's favor, 
objective medical evidence shows that his service-connected 
disability includes pain in the area of the left wrist scar 
and thus warrants the assignment of a separate disability 
rating of 10 percent as analogous to a tender and painful 
scar.  Diagnostic Code 7804.  (This rating is separate from 
the 20 percent assigned under Diagnostic Code 8714.)  This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson, supra.

The Board also concludes that, given the evidence described 
above, the scar does not limit function in any manner beyond 
what is contemplated by the 20 percent rating for neuralgia 
under Diagnostic Code 8714.  See discussion, infra. 

Initially, the Board notes that controlling regulations 
provides that "[n]euralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain . . . 
is to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis."  38 C.F.R. § 4.124.  
Accordingly, under Diagnostic Code 8714, neuralgia is rated 
based on the criteria found for rating paralysis of the 
radial nerve found at Diagnostic Code 8514.  38 C.F.R. 
§ 4.124a.  Because the left wrist is the veteran's minor 
upper extremity, mild and moderate incomplete paralysis of 
the radial nerve is 20 percent disabling; severe incomplete 
paralysis of the radial nerve is 40 percent disabling; and 
complete paralysis of the radial nerve (i.e., manifested by 
drop of hand and fingers, wrist and fingers perpetually 
flexed, the thumb adducted falling within the line of the 
outer border of the index finger; or an inability to extend 
hand at wrist, extend proximal phalanges of fingers, extend 
thumb, or make lateral movement of wrist; or supination of 
hand, extension and flexion of elbow weakened, the los of 
synergic motion of extensors impairs the hand grip seriously; 
or total paralysis of the triceps) is 60 percent disabling.  
Id.

Before deciding whether the veteran meets any of the above 
criteria for a higher evaluation, the Board notes that a 
review of the record on appeal shows the veteran also suffers 
from a disease process diagnosed as scleroderma.  In 
addition, it appears from a review of the record on appeal 
that the veteran's scleroderma may effect both the veteran's 
wrists and hands.  (See January 2001 VA examination report 
and February 2001 EMG and nerve conduction study).

However, neither of the VA examiners who the RO had examine 
the veteran and review the record on appeal, or any other 
health care professional provided medical opinion evidence as 
to which left wrist adverse symptomology seen in the record 
was caused by service connected left wrist laceration with 
radial nerve damage of the left hand, as opposed to non-
service connected scleroderma.  (See VA examinations dated in 
July 1998 and January 2001; February 2001 EMG and nerve 
conduction study; VA treatment records dated from May 1997 to 
May 2001).  

The Board notes that the Court in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), stated that "when 
it is not possible to separate the effects of the [service-
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  Therefore, because VA examiners on a 
number of occasions were given the opportunity to distinguish 
between the caused of the adverse symptomology seen on 
examination and failed to do so, the Board finds that for the 
purpose of this decision, it will analyze the severity of the 
veteran's left wrist disability as if it caused all adverse 
symptomatology seen in the record.  Also see Allen v. 
Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001).

With the above standard in mind, the Board finds that even 
when taking into account all the adverse symptomology seen in 
the record, even that probably caused by non-service 
connected scleroderma, the veteran is not entitle to a rating 
greater than 20 percent for moderate incomplete neuralgia of 
the radial nerve as a matter of law.  See 38 C.F.R. §§ 4.124, 
4.124a, Diagnostic Codes 8514, 8714 (2001); Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Moreover, the Board finds that even when looking at all the 
medical evidence of record, this evidence does not suggest 
that the veteran experiences neurological problems that 
amount to the criteria for severe incomplete paralysis of the 
radial nerve or complete paralysis of the radial nerve.  
Specifically, a review of the record on appeal shows the 
veteran being treated for an area of dysesthesia on the 
dorsal and radial aspect of the left wrist in the region of 
the healed scar and minor impairment to sharp sensation in 
the left median distribution.  (See VA treatment records 
dated in June 1998, November 1998, and September 1999).  VA 
Physical/occupational therapy treatment records also noted 
decreased grip strength and/or reduced range of motion in the 
wrist, bilaterally.  (See VA treatment records dated in 
January 1998, March 1998, May 1998, July 1999, November 1999, 
December 1999, January 2000, February 2000, March 2000, April 
2000, May 2000, October 2000, and November 2000).  On the 
worst day seen in the records, range of motion of the 
veteran's left wrist was reduced to forward flexion of 65 
degrees, backward extension to 34 degrees, ulnar deviation to 
32 degrees, and radial deviation to 11 degrees.  (See VA 
treatment record dated in May 1998).  Likewise, left hand 
grip strength was at 44 pounds.  Id.  However, VA treatment 
records also noted that there was not weakness or wasting, 
intact vibratory sense, 2 plus and symmetrical deep tendon 
reflexes, and/or no palpable neuroma.  (See VA treatment 
records dated in June 1998, November 1998, and September 
1999).  

Similarly, when most recently examined by VA, the veteran was 
seen to have a problem with painful paresthesias/dysesthesias 
in the distribution of the distal radial sensory branch 
including decreased sensation of the dorsal lateral aspect of 
his left hand, and the first, second, and third digits, 
decreased extension of the left wrist, decreased flexion of 
the left digits, and decrease left wrist and hand strength of 
4/5.  However, it was also opined that there was no definite 
weakness or wasting in any major muscle groups of the upper 
limbs, including those supplied by left radial nerve, and 
there were no tremors or dysmetria.  Furthermore, EMG and 
nerve conduction studies were normal.  (See January 2001 VA 
examination report; referral for the February 2001 EMG and 
nerve conduction study; and the February 2001 EMG and nerve 
conduction study).  Moreover, the record is devoid of medical 
opinion evidence that characterizes the severity of the 
neurological impairment caused by the veteran's service 
connected left wrist disability as "severe."  In view of 
the lack of adverse symptomology noted on examination, the 
Board finds that the weight of the evidence is against the 
veteran's claim that his disability is manifested by adverse 
symptomology that equates to "severe" incomplete paralysis 
of the radial nerve and his claim must be denied.  38 C.F.R. 
§§ 4.124, 4.124a, Diagnostic Code 8714.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

Next, because the record shows that the veteran has received 
the maximum evaluation allowable by regulation for neuralgia 
of the radial nerve, the Board has given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001).  
Although the veteran has complained of pain, weakness, lost 
motion, and incoordination in the left wrist and hand, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2001).  The current evidence of record does not demonstrate 
that his left wrist disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that his service-
connected disability has an adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

The Board has also considered the veteran's arguments as set 
forth in written statements to the RO.  The Board finds that, 
while a lay witness can provide evidence as to the visible 
symptoms or manifestations of a disease or disability, his 
belief as to the current severity of his service-connected 
left wrist disability is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran has not been shown to 
possess, may provide evidence regarding medical knowledge.  
See Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Moreover, as already noted, to the 
extent his complaints have been supported by findings of 
underlying pathology or by objective confirmation on clinical 
evaluation a separate disability evaluation has been granted.  
38 C.F.R. § 4.40.  Consequently, the Board concludes that the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 20 percent for radial nerve damage as 
a residual of the service-connected left wrist laceration, 
but is in favor of the assignment of a separate a 10 percent 
evaluation for a painful and tender left wrist scar as a 
residual of the service-connected left wrist laceration under 
Diagnostic Code 7804.

In reaching the determinations in this case, the Board 
recognizes that the RO has not addressed the question of 
whether a separate disability evaluation is warranted for a 
painful and tender left wrist scar under Diagnostic Code 
7804.  Thus, the Board must consider whether the veteran has 
been given full notice and an opportunity to be heard, and if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. at 393.  As the evidence 
presented adequately spoke to the diagnostic criteria of 
8514, 8714, and 7804, and the Board's decision to assign a 
separate 10 percent evaluation for a painful and tender left 
wrist scar in addition to the 20 percent evaluation already 
in effect for the radial nerve damage, as a residual of the 
left wrist laceration, results in a favorable outcome of the 
veteran's claim, the Board concludes that the veteran has not 
been prejudiced by its action.  Id.



ORDER

Subject to the laws and regulations governing the award of 
monetary benefits, a separate 10 percent evaluation for a 
left wrist scar, as a residual of the left wrist laceration, 
is granted. 

An initial evaluation in excess of 20 percent for radial 
nerve damage, as a residual of a left wrist laceration, is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

